 1   DANIEL A. BACON 065099
     LAW OFFICES OF DANIEL A. BACON
 2   2445 Capitol Street, Suite 160A
     Fresno, California 93721
 3   Telephone: (559) 412-4420
 4   Attorney for JAMES BOWEN
 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10

11

12   UNITED STATES OF AMERICA,                    )      Case No. 1:18 CR 00015 DAD-BAM
                                                  )
13                                 Plaintiff,     )      STIPULATION AND ORDER TO MODIFY
                                                  )      TERMS OF RELEASE
14                         vs.                    )
                                                  )
15   JAMES BOWEN,                                 )
                                                  )
16                           Defendant.           )
     ________________________________             )
17

18          IT IS HEREBY STIPULATED by and between the parties hereto through their attorneys

19   of record, namely McGREGOR SCOTT, United States Attorney, by KIMBERLY SANCHEZ,

20   Assistant United States Attorney, for the plaintiff, and DANIEL A. BACON, Attorney at Law, for

21   defendant JAMES BOWEN, that the conditions of release ordered by the court in this matter are

22   amended as follows:

23          The condition in paragraph 7 (l) shall be amended to read that the defendant shall abide by

24   a curfew and must remain in his residence from 9:00 pm until 5:00 am each day of the week, except

25   that the defendant will be allowed to travel with his third-party custodian to Sacramento and Grass

26   Valley, California on March 27, 2019, returning March 31, 2019, for the purpose of attending an

27   award ceremony for defendant’s wife in Sacramento, and to visit the defendant’s wife’s parents in

28   Grass Valley, California

     STIPULATION AND ORDER TO MODIFY TERMS OF RELEASE
 1          This modification has been approved by Pretrial Services Officer Rene Basurto.

 2

 3          Executed this 18th day of March, 2019, at Fresno, California.

 4                                                 /s/ Daniel A. Bacon
                                                   DANIEL A. BACON, Attorney for
 5                                                 JAMES BOWEN
 6          Executed this 18th day of March, 2019, at Fresno, California.
 7                                                 McGREGOR SCOTT, U.S. Attorney
 8                                                 By: /s/ Kimberly Sanchez
                                                   KIMBERLY SANCHEZ, Assistant U.S. Attorney
 9                                                 Attorney for Plaintiff

10                                                ORDER

11          The parties’ stipulated request to modify the pretrial release conditions of Defendant,

12   JAMES BOWEN, is GRANTED. Defendant shall be permitted to travel with his third-party

13   custodian to Sacramento and Grass Valley, California on March 27, 2019, returning March 31,

14   2019, for the purpose of attending an award ceremony for defendant’s wife in Sacramento, and to

15   visit the defendant’s wife’s parents in Grass Valley, California. Defendant shall notify his Pretrial

16   Services Officer of his return on March 31, 2019.

17
                    IT IS SO ORDERED.
18
19                  Dated:     March 20, 2019                      /s/   Sheila K. Oberto             .
                                                         UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25

26
27

28

     STIPULATION AND ORDER TO MODIFY TERMS OF RELEASE                             2
